J-S48036-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DOUGLAS IOVEN                              :
                                               :
                       Appellant               :     No. 1674 EDA 2016


              Appeal from the Judgment of Sentence May 13, 2016
              in the Court of Common Pleas of Philadelphia County
               Criminal Division at No.: CP-51-CR-0008255-2014


BEFORE:      DUBOW, J., MURRAY, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                             FILED OCTOBER 19, 2018

        Appellant, Douglas Ioven, appeals from the judgment of sentence

imposed pursuant to his jury conviction of false imprisonment and official

oppression.1 We affirm.

        We take the following facts and procedural history from the trial court’s

December 20, 2017 opinion:

              On June 18, 2014 [Appellant] was charged with retaliation
        against a witness, witness intimidation, simple assault,
        obstructing administration of law, false imprisonment, and official
        oppression, stemming from an incident within the underground
        area of the Southeastern Pennsylvania Transit Authority
        (“SEPTA”) Suburban Station in Center City Philadelphia on
        Christmas day, December 25, 2013. On that date[,] complainant,
        Muibat Williamson, . . . alleged that [Appellant], while acting in
        his capacity as a uniformed and on duty SEPTA police officer,
        rudely barged ahead of her as she stepped forward to purchase
____________________________________________


1   18 Pa.C.S.A. §§ 2903(a) and 5301, respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48036-18


     her coffee at the counter in the Dunkin Donuts coffee shop located
     in the underground area just above SEPTA station train tracks.
     The collective evidence at trial established that [Appellant] and
     the complainant argued at the coffee shop [about Appellant
     stepping on Ms. Williamson’s foot] until they were separated by
     another customer[, Tameka Bowman,] also waiting in line to
     purchase coffee that Christmas morning. . . . The store video
     retrieved from the Dunkin Donuts store played at trial displayed
     some of the behavior at issue.

            The complainant testified that she had just finished working
     as a night shift nurse before going to the Dunkin Donuts and
     engaging in the argument with [Appellant]. After the initial
     disagreement ended, the complainant walked to another part of
     the station to report her view that [Appellant] had acted
     improperly as an officer to the personnel located in a small SEPTA
     police administration office located at the end of one of the station
     hallways. Ms. Williamson recalled that she walked briskly to the
     office at the end of a long corridor and knocked on the closed door
     and window area to alert someone inside and that no one
     responded. She observed [Appellant] watch her from the other
     end of the hallway.

           Ms. Williamson reported that she observed [Appellant] put
     down his coffee and heard him demand that she come to him.
     She became fearful because she was alone and ran back toward
     the public concourse area by the Dunkin Donuts shop. [Appellant]
     then pursued her throughout the station hallways, grabbed her
     outer clothing, [and] . . . intercepted her path. [When Ms.
     Bowman heard Ms. Williamson screaming, she ran toward the
     commotion, and observed Appellant struggling with Ms.
     Williamson and roughly pushing her down on the floor.]

            Further testimony was introduced that [Appellant] . . .
     received the physical aid of fellow SEPTA police officers. Those
     responding officers, [Lieutenant Garrett Marsh and Officer James
     Pearlingi,] believing that they needed to assist [Appellant], also
     grabbed hold of the complainant and physically subdued her. The
     victim reported that during this event [Appellant] forcefully
     shoved [her] into the wall and against the side of an automated
     teller machine [(ATM)]. . . .




                                     -2-
J-S48036-18


(Trial Court Opinion, 12/20/17, at 1-3) (unnecessary capitalization and record

citations omitted).

       On March 28, 2016, the jury convicted Appellant of false imprisonment

and official oppression.2      On May 13, 2016, with the aid of a Presentence

Investigation Report (PSI), the court sentenced Appellant to an aggregate

term of fifteen consecutive weekends of imprisonment, plus four years of

probation, anger management counseling, and community service. Appellant

did not file a post-sentence motion.           On May 24, 2016, Appellant timely

appealed.3

       Appellant raises seven questions for this Court’s review:

       A.    Whether the evidence was insufficient as [a] matter of law
       and against the weight of the evidence to support false
       imprisonment and official oppression?

       B.    Whether the Appellant’s waiver of [his] right to testify was
       not knowing and intelligent since it was based on inaccurate
       assertions of what would be permissible impeachment?

       C.    Whether trial counsel was ineffective for failing to present
       available and substantial character evidence was error which was
       based on inaccurate statement to the Appellant of what the law
       was regarding cross examination of character witnesses?
____________________________________________


2At the close of the Commonwealth’s case, the trial court granted Appellant’s
motion for judgment of acquittal on the charges of retaliation against a witness
or victim, 18 Pa.C.S.A. § 4953(a); and intimidation of a witness/victim, 18
Pa.C.S.A. § 4952(a)(1). The jury returned a verdict of not guilty on the
charges of simple assault, 18 Pa.C.S.A. § 2701(a); and obstruction of
administrative law/other governmental function, 18 Pa.C.S.A. § 5101.

3On June 7, 2016, Appellant filed a timely court-ordered statement of errors
complained of on appeal. The court filed an opinion on December 20, 2017.
See Pa.R.A.P. 1925.

                                           -3-
J-S48036-18



       D.    Whether the Appellant was misinformed by counsel as to
       number of peremptory challenges[?] Counsel told [Appellant] five
       instead of seven, the correct number, which led to jurors being
       accepted that [Appellant] did not want?

       E.    Whether the trial court erred in failing to declare a mistrial
       after SEPTA Police Chief Nestel embraced of [sic] a
       Commonwealth witness, Tamika, in front of jury?

       F.    Whether the trial court erred by failing to grant a mistrial
       where Police Officer Harden’s reference to [Appellant] as[]a
       “former officer” was prejudicial and comment gave jury
       information that could lead them to believe that SEPTA police
       department was accepting the credibility of the complaining
       witness?

       G.    Whether the trial court erred in answering the jury question
       regarding official oppression since it lacked specific factual
       allegations of criminal conduct?

(Appellant’s Brief, at 5) (unnecessary capitalization omitted).

       In Appellant’s first issue, he maintains that the evidence was insufficient

to support the verdict because the Commonwealth failed to meet its burden

to prove he abused his position or caused false imprisonment. (See id. at

15).4 Appellant’s first claim does not merit relief.

       Our standard of review for a challenge to the sufficiency of the evidence

is well settled:


____________________________________________


4 Appellant also claims that the verdict was against the weight of the evidence
because the complainant’s testimony was incredible. (See id. at 14-15).
However, any challenge to the weight of the evidence is waived for Appellant’s
failure to raise it in the trial court pursuant to Rule 607(A). See Pa.R.Crim.P.
607(A); Commonwealth v. Kinney, 157 A.3d 968, 972 (Pa. Super. 2017),
appeal denied, 170 A.3d 971 (Pa. 2017).


                                           -4-
J-S48036-18


             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant’s guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the finder of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Thomas, ___ A.3d ___, 2018 WL 3679940, at *5 (Pa.

Super. filed Aug. 3, 2018) (citation omitted).

      A person commits the crime of false imprisonment “if he knowingly

restrains another unlawfully so as to interfere substantially with his liberty.”

18 Pa.C.S.A. § 2903(a).       An individual commits official oppression if he,

“acting or purporting to act in an official capacity or taking advantage of such

actual or purported capacity . . , knowing that his conduct is illegal . . . subjects

another to arrest, detention, search, seizure, [and] mistreatment[.]”             18

Pa.C.S.A. § 5301.

      Here, the Commonwealth produced evidence that Appellant, a SEPTA

police officer, stepped on Ms. Williamson’s foot and argued with her, before

Ms. Williamson went down a long private hallway to the police administration


                                        -5-
J-S48036-18


office to report his actions. (See N.T. Trial, 3/23/16, at 11, 13, 120, 122,

124). As she knocked at the office window, she observed Appellant watching

her from down the hall before he yelled to her, demanding to know what she

was doing. (See id. at 132). After Ms. Williamson informed him that was

attempting to report him, Appellant repeatedly told her to leave the area,

ultimately threatening her that he would handcuff her if she did not “get the

fuck out of that place.” (Id. at 133). When she did not obey his commands,

he starting running at her from his location in the hall, and chased the

complainant as she headed back toward the Dunkin Donuts. (See id. at 133-

34). Upon catching up to the complainant, Appellant grabbed her and knocked

her head into an ATM machine. (See id. at 136). He then led responding

officers, Lieutenant Marsh and Officer Pealingi, to believe he needed

assistance, allowing them to grab the complainant, put her in a headlock, and

ultimately handcuff her. (See id. at 140; N.T. Trial, 3/24/16, at 72, 76, 78-

81).

       Based on the foregoing, we conclude that the Commonwealth met its

burden of proving that Appellant, in a SEPTA police uniform, without cause,

“knowingly restrained” complainant, and “knowing that his conduct [was]

illegal . . . subject[ed] [her] to arrest, detention, search, seizure, [and]

mistreatment[.]” 18 Pa.C.S.A. §§ 2903(a), 5301(1); see Thomas, supra at

*5. Appellant’s challenge to the sufficiency of the evidence fails.




                                     -6-
J-S48036-18


       In his second through fourth issues, Appellant alleges the ineffective

assistance of trial counsel. (See Appellant’s Brief, at 5, 16-21).5 We decline

to review these issues because claims of ineffectiveness of counsel are

properly deferred until post-conviction review.          See Commonwealth v.

Murray, 174 A.3d 1147, 1153 (Pa. Super. 2017), appeal denied, 187 A.3d
204 (Pa. 2018) (“Absent extraordinary circumstances, which do not exist here,

claims of ineffective assistance of counsel are to be deferred to PCRA review .

. . and such claims should not be reviewed upon direct appeal.”) (internal

quotation marks and citation omitted).

       In his fifth issue, Appellant maintains “that the trial court erred by not

granting a mistrial where the chief of police embraced a key Commonwealth

eyewitness in view of the jury.”          (Appellant’s Brief, at 22).   This issue is

waived.

       Not only does our review confirm that Appellant did not move for a

mistrial on this basis, our review of the certified record confirms that no such

“embrace” occurred. (See Trial Ct. Op., at 22) (“[T]here is no evidence of

any alleged embrace or handshake in the trial transcript occurring at any time

or in any manner observed by the jury.”). Therefore, this issue is waived.




____________________________________________


5 Appellant’s second and fourth issues in his statement of questions involved
do not expressly use the words, “ineffective assistance.” (See Appellant’s
Brief, at 5). However, it is clear from the argument section of his brief that
this is what he is claiming. (See id. at 16-17, 20-21).

                                           -7-
J-S48036-18


See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”).

      In his sixth issue, Appellant argues that “the trial court failed to grant a

mistrial where Officer Hardin referred to the Appellant as a former police

officer.”   (Appellant’s brief, at 24) (record citation omitted).   This issue is

waived for Appellant’s failure to provide any pertinent law or discussion. (See

id.); see also Pa.R.A.P. 2119(a)-(b). Moreover, it would not merit relief.

      Our standard of review of this matter is well-settled:

            The trial court is in the best position to assess the effect of
      an allegedly prejudicial statement on the jury, and as such, the
      grant or denial of a mistrial will not be overturned absent an abuse
      of discretion. A mistrial may be granted only where the incident
      upon which the motion is based is of such a nature that its
      unavoidable effect is to deprive the defendant of a fair trial by
      preventing the jury from weighing and rendering a true verdict.
      Likewise, a mistrial is not necessary where cautionary instructions
      are adequate to overcome any possible prejudice.

Commonwealth v. Johnson, 107 A.3d 52, 77 (Pa. 2014), cert. denied, 136
S. Ct. 43 (2015) (citation omitted).

      As to this issue, the trial court observed:

             . . . Police Officer Hardin only referred to Appellant at
      “former officer” once during direct examination when he was
      testifying about his arrival at the scene of the crime. No
      information was provided concerning any reason for [Appellant’s]
      role as a former officer. (See N.T. Trial, 3/24/16, at 31). At that
      time, [the] court held a conference at sidebar with counsel to
      discuss the mention of “former officer”. [Appellant’s] trial counsel
      orally moved for a mistrial, which th[e] court denied. (See id. at
      31-32). Th[e] court then called for a short break, excused the
      jury, and gave a cautionary instruction to Police Officer Harden to
      refrain from referring to Appellant as a former officer. (See id. at
      32). Police Officer Harden was explicitly cautioned that there was

                                       -8-
J-S48036-18


      a prior agreement between the parties to refrain from referencing
      anything regarding Appellant’s employment termination from
      SEPTA. (See id.). Police Officer Harden complied fully with the
      instruction and referred to Appellant by Appellant’s name only in
      the remainder of his testimony. (See id. at 34-45).

            Accordingly, the mere fact that there was a single reference
      to [Appellant] as a “former officer” did not denote any negativity
      to [him]. Moreover, because this was the only reference to
      Appellant as a “former officer[,]” stated without any reason given
      for the change of employment, Appellant was not prejudiced
      deserving of the extreme relief of a mistrial. . . .

(Trial Ct. Op., at 12-13) (some capitalization omitted).

      We discern no abuse of discretion. The single reference to Appellant as

a former officer, without any further elaboration, and in light of the magnitude

of evidence against Appellant, was not “of such a nature that its unavoidable

effect is to deprive [him] of a fair trial.”   Johnson, supra at 77 (citation

omitted). Therefore, we conclude that the trial court properly exercised its

discretion in denying Appellant’s motion for a mistrial. See id. Appellant’s

sixth issue would lack merit.

      Finally, Appellant “claims that the trial court erred when it answered the

jury’s question about the definition of official oppression where it failed to

provide a specific act of oppression.” (Appellant’s Brief, at 25) (record citation

omitted). This claim is waived.

      It is well settled that “[a] specific and timely objection must be made to

preserve a challenge to a particular jury instruction. Failure to do so results

in waiver.” Commonwealth v. Olsen, 82 A.3d 1041, 1050 (Pa. Super. 2013)

(citation omitted). Instantly, after the jury retired to deliberate, they sent the

                                      -9-
J-S48036-18


trial court a question in which it asked that the court re-define official

oppression. (See N.T. Trial, 3/28/16, at 61). The trial court again instructed

the jury about the elements required for a finding of official oppression. (See

id. at 64-65). Appellant’s counsel did not object. (See id.). Therefore, this

issue is waived. See Olsen, supra at 1050.6

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/19/18




____________________________________________


6 Moreover, our review of the record confirms that the trial court’s initial
charge on official oppression, as well as its instruction given in response to
the jury’s question, both contained accurate statements of the law. (See N.T.
Trial, 3/28/16, at 51-52, 64-65). Therefore, Appellant’s claim would lack
merit, even if not waived. See Commonwealth v. Jones, 668 A.2d 491,
517 (Pa. 1995), cert. denied, 519 U.S. 826 (1996) (“When reviewing a
challenge to a part of a jury instruction, the Court must review the jury charge
as a whole to determine if it is fair and complete. . . . Only where there is an
abuse of discretion or an inaccurate statement of the law is there reversible
error.”) (citations omitted).

                                          - 10 -